United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1259
                        ___________________________

                                     Pam Koehler

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Arkansas Rehabilitation Services, Randy Laverty, Commissioner

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: October 28, 2015
                              Filed: October 29, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BYE, GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Pam Koehler appeals the district court’s1 adverse grant of summary judgment
on her retaliation claim under the Rehabilitation Act, which she brought against her

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
former employer the Arkansas Rehabilitation Services (ARS). ARS assists
individuals with disabilities. ARS terminated Koehler’s employment after she
referred a client who had been denied services to a federally funded client-assistance
program, which ARS viewed as a “complaint.” Koehler provided no evidence that
she believed that her employer denied this client services based on the client’s
disability. Therefore, we agree with the district court that Koehler did not engage in
protected activity. See Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013) (where
plaintiff alleged disability discrimination and retaliation under the Americans with
Disabilities Act (ADA) and Rehabilitation Act, decisions interpreting either act were
applicable and interchangable to claims under each statute); Lenzen v. Workers Comp.
Reinsurance Ass’n, 705 F.3d 816, 821 (8th Cir. 2013) (to establish prima facie case
of retaliation under the ADA, plaintiff must show that she engaged in protected
activity based on reasonable good faith belief that agent of employer was engaged in
disability discrimination and suffered adverse employment action causally linked to
that protected conduct); see also 29 U.S.C. § 794 (prohibiting any program receiving
federal financial assistance from denying benefits to otherwise qualified individual
“solely by reason of her or his disability”).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-